DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP § 606.01.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flowchart for the weighing method must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US # 7,795,547) in view of Burns (US # 5,666,295), Puke (US PGPub # 2018/0170734), Leichnitz et al (US PGPub # 2018/0170733), and Hasegawa (US # 4,548,296). With respect to claims 1 & 7, the Hansen reference discloses a method and system for weight determination of a load lifted by an actuator (Col. 5, ll. 58-67), comprising: performing at least one upward displacement of the actuator (7) and at least one downward displacement of the actuator (7), wherein displacing the actuator (7) comprises initiating a flow in a hydraulic tubing system of the actuator (Col. 6, ll. 37-62; Col. 14, ll. 60-67); generating a pressure signal based on a hydraulic pressure in the hydraulic tubing system (Col. 14, ll. 60-67), wherein the hydraulic pressure is determined using a pressure gauge (24); and, determining a weight of the load based at least in part on the pressure; and outputting the weight of the load (Col. 14, ll. 60-67).
The Hansen reference does not disclose the steps of: (i) generating a deviation-dependent parameter via a flow signal and a setpoint, wherein the flow signal is based at least in part on a displacement speed of the actuator; and, (ii) generating a regulation parameter based at least in part on the deviation-dependent parameter; and, (iii) determining a weight of the load based at least in part on the deviation-dependent parameter and the regulation parameter; and outputting the weight of the load. Looking at these three missing steps in light of the written description, this language is simply describing a control system for actively keeping the speed of the actuator constant (i.e.: acceleration equals zero) when the pressure readings are taken, in order to eliminate vibrations and other noise fluctuations from the pressure signal1. It was well known in general to take pressure readings of a hydraulic actuator during the portion of the lift where the velocity of the load being lifted was constant as shown by the example of the Burns reference (Col. 6, ll. 37-63). It was also known to include a feedback mechanism in a forklift hydraulic actuator to regulate the speed of the hydraulic actuator to 
With respect to claims 2 & 8, the Hansen reference discloses factoring a position dependent parameter from a position sensor into the weight calculations (Abs.) to compensate for the position of the load causing variations in the pressure being sensed, which was well known.
With respect to claims 4 & 10, it was well known to filter out oscillations from the pressure sensor, as shown by the example of Burns (Abs.), and it would have been obvious to program the controller of Hansen to filter out signals that were varying by more than a threshold amount from other recent readings in a well known technique to filter out noise.
.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Burns, Puke, Leichnitz et al, and Hasegawa, as applied to claims 1, 2, 4-8, 10, and 11, above, and further in view of Briggs (US # 3,875,747). The inclusion of pressure relief values in hydraulic circuits to prevent damage to the hydraulic system due to dangerous overloads was old and well known as shown by the example of Briggs (Col. 4, ll. 41-49), and it would have been obvious to the ordinary practioner to include standard pressure relief values in the hydraulic circuit of Hansen for safety.


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Burns, Puke, Leichnitz et al, and Hasegawa, as applied to claims 1, 2, 5-8, 10, and 11, above, and further in view of Keuper (US # 5,929,389) and Shintani (US # 4,691,792). It was well known to compensate a weighing result for the errors caused by the inclination of the load as shown by the examples of Keuper (Col. 2, ll. 62-67; Col. 4, ll. 3-16) and Shintani (Col. 2, ll. 10-21; Col. 3, ll. 7-8; Col. 4, ll. 66-68), and it would have been obvious to modify the system and method of Hansen to include an inclination sensor to compensate the weight readings for the effects of the vehicle body being out of level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 0034 of applicant’s specification.